Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
Adjustable resistance mechanism in claim 20
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claim 16, line 3, the phrase “all other of the “ has been replaced with the phrase –all of the other--.

REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations as recited in the claim, and more specifically,  a climbing exercise machine, comprising: a base support frame, configured to contact a floor or ground surface, comprising a first leg and a second leg, wherein the first leg is laterally spaced apart from and substantially parallel to the second leg; a first elongate upright, having a first end and a second end, wherein the first end is rigidly connected to the first leg of the base support frame at an angle of between about 450 and about 900 relative to the floor or ground surface; a second elongate upright, having a first end and a second end, wherein the first end is rigidly connected to the second leg of the base support frame at an angle of between about 450 and about 900 relative to the floor or ground surface; a stationary handle, mounted on a stationary component of the climbing exercise machine; a crossbar, wherein a first end of the crossbar is rigidly connected to middle, central, or intermediate portion of the first elongate upright, and a second end of the crossbar is rigidly connected to a middle, central, or intermediate portion of the second elongate upright; a mounting bracket, wherein a first end of the mounting bracket is rigidly connected to a middle, central, or intermediate portion of the first elongate upright, and a second end of the mounting bracket is rigidly connected to a middle, central, or intermediate portion of the second elongate upright; and an adjustable arm, wherein a first end of the adjustable arm is connected to a middle, central, or intermediate portion of the mounting bracket and a second end of the adjustable arm extends upwardly away from the mounting bracket; a first movable handle, mounted on a first self-lubricating slide; a first movable foot pedal, mounted on a second self-lubricating slide; a second movable handle, mounted on a third self-lubricating slide; and a second movable foot pedal, mounted on a fourth self-lubricating slide.

Claims 2-20 depend either directly or indirectly from claim 1 and are allowable for all the reasons claim 1 is allowable.

The prior art of record Liao Lai (US Patent Publication No. 2019/0009129) is the closest prior art to the claimed invention but fails to teach or render obvious “a crossbar, wherein a first end of the crossbar is rigidly connected to middle, central, or intermediate portion of the first elongate upright, and a second end of the crossbar is rigidly connected to a middle, central, or intermediate portion of the second elongate upright; a mounting bracket, wherein a first end of the mounting bracket is rigidly connected to a middle, central, or intermediate portion of the first elongate upright, and a second end of the mounting bracket is rigidly connected to a middle, central, or intermediate portion of the second elongate upright”. Liao La contains two cross bars but only one of the crossbars is between the elongate members at a location that is at a middle, central, or intermediate portion of the first and second elongate upright while the other crossbar is located at the top of the first and second elongate uprights.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M KOBYLARZ whose telephone number is (571)272-8096. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.K./
Examiner, Art Unit 3784          

/ANDREW S LO/Primary Examiner, Art Unit 3784